           Case 1:19-cv-02676-RDM Document 46 Filed 09/02/20 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 L.M.-M., et al.,

                  Plaintiffs,

           vs.                                                 Case No. 1:19-cv-2676 (RDM)

 KENNETH T. CUCCINELLI II, in his
    purported official capacity as acting
    Director of U.S. Citizenship and
    Immigration Services, et al.,

                  Defendants.


                                     JOINT STATUS REPORT

          The parties respectfully submit the following joint status report pursuant to the Court’s

August 19, 2020 Minute Order. The parties agree that the Court should stay further consideration

of the parties’ dispositive motions until such time as Defendants decide to ratify or reissue the

directives set aside by the Court’s March 1, 2020 Memorandum Opinion and Order, ECF No. 34.

However, Plaintiffs’ view is that this stay should not preclude further litigation concerning either

Defendants’ compliance with the March 1, 2020 Memorandum Opinion and Order or litigation

concerning attorneys’ fees; Defendants express no view one way or another on this aspect of the

Joint Status Report. The parties further agree that Defendants will file a status report informing the

Court if the set-aside directives are ratified or reissued, in the event either ratification or reissuance

occurs.
        Case 1:19-cv-02676-RDM Document 46 Filed 09/02/20 Page 2 of 2




Dated: September 2, 2020                  Respectfully submitted,

/s/ John T. Lewis                         ETHAN P. DAVIS
John Lewis (D.C. Bar No. 1033826)         Acting Assistant Attorney General
Benjamin Seel (D.C. Bar No. 1035286)
Sean Lev (D.C. Bar No. 449936)            SCOTT G. STEWART
DEMOCRACY FORWARD FOUNDATION              Deputy Assistant Attorney General
1333 H Street NW
Washington, DC 20005                      WILLIAM C. PEACHEY
(202) 448-9090                            Director
jlewis@democracyforward.org
bseel@democracyforward.org                EREZ REUVENI
slev@democracyforward.org                 Assistant Director

Bradley Jenkins*                          By: /s/ Archith Ramkumar (with consent)
CATHOLIC LEGAL IMMIGRATION                ARCHITH RAMKUMAR
NETWORK, INC.                             Trial Attorney
8757 Georgia Ave., Suite 850              Office of Immigration Litigation
Silver Spring, MD 20910                   U.S. Department of Justice, Civil Division
(301) 565-4820                            P.O. Box 868, Ben Franklin Station
bjenkins@cliniclegal.org                  Washington, DC 20044
                                          Tel: (202) 598-8060
Manoj Govindaiah (D.D.C. Bar ID TX0145)   Email: Archith.Ramkumar@usdoj.gov
REFUGEE AND IMMIGRANT CENTER FOR
EDUCATION AND LEGAL SERVICES              Counsel for Defendants
802 Kentucky Ave.
San Antonio, TX 78201
(210) 787-3745
manoj.govindaiah@raicestexas.org

Counsel for Plaintiffs

*Admitted pro hac vice
